                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

CALVIN TYRONE NORTON,                )
                                     )
                        Plaintiff,   )
                                     )                         JUDGMENT IN A
                                     )                         CIVIL CASE
v.                                   )                         CASE NO. 7:19-CV-88-D
                                     )
COLUMBUS COUNTY BOARD OF             )
ELECTIONS, HAROLD FIPPS, BONITA      )
BLAKNEY, JOANN GARRELL, TUCKER       )
(MACK) WARD, CARLA STRICKLAND,       )
COLUMBUS COUNTY BOARD OF             )
COMMISSIONERS, TRENT BURROUGHS,      )
JEROME MCMILLIAN, JAMES E. PREVATTE, )
GILES E. BYRD, EDWIN P. RUSS, RICKY  )
BULLARD, CHARLES MCDOWELL, LEWIS     )
L. HATCHER, JODY STEADMAN GREENE,    )
WESTERN SURETY CO., JESS HILL,       )
BRENDEN JONES, RED DOME GROUP, INC., )
SCOTT ANDREW YATES, LESLIE MACRAE )
DOWLESS JR., AMANDA PRINCE, AARON    )
HERRING, DANNY EARL BRITT, JR., BOYD )
T. WORLEY, NORWOOD P. BLANCHARD,     )
                                     )
                        Defendants.  )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants
Brenden Jones's and Danny Earl Britt, Jr. 's motions for leave to file manually [D.E. 100-
101]. The court GRANTS IN PART defendants' motions to dismiss [D.E. 22, 28, 36, 54, 66,
68, 70, 83, 96, 98, 106] and DISMISSES WITHOUT PREJUDICE plaintiff's due process
claims under 42 U.S.C. § 1983 and conspiracy claims under 42 U.S.C. § 1985(3) for lack of
subject-matter jurisdiction, and DISMISSES WITH PREJUDICE plaintiff's First Amendment
claim under 42 U.S.C. § 1983 due to qualified immunity. The court DECLINES to exercise
supplemental jurisdiction over any state-law claims. and DISMISSES WITHOUT
PREJUDICE those claims. The court DENIES plaintiff's motions [D.E. 11, 48, 50, 51,
86, 114].


This Judgment Filed and Entered on March 13, 2020, and Copies To:
Calvin Tyrone Norton        (Sent to PO Box 1145 Whiteville, NC 28472 via
                            US Mail)
Norwood P. Blanchard, III   (via CM/ECF electronic notification)
Oscar M. Blanks, III        (via CM/ECF electronic notification)
Dan McCord Hartzog, Jr.     (via CM/ECF electronic notification)
Michael B. Cohen            (via CM/ECF electronic notification)
Jonathan Whitfield Gibson   (via CM/ECF electronic notification)
Kathryn H. Shields          (via CM/ECF electronic notification)
Danny Earl Britt, Jr.       (Sent to 107 North Court Square, Suite 22,
                            Lumberton, NC 28360 via US Mail)
Kevin G. Williams           (via CM/ECF electronic notification)
Mark Andrew Jones           (via CM/ECF electronic notification)
David S. Coats              (via CM/ECF electronic notification)
Andrew Darrell Penny        (via CM/ECF electronic notification)
Paul M. Cox                 (via CM/ECF electronic notification)




DATE:                                PETER A. MOORE, JR., CLERK
March 13, 2020              (By) /s/ Nicole Sellers
                                     Deputy Clerk
